                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

 MARY WIGGINS,                                 )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )       CASE NO.: 2:17-cv-425-SMD
                                               )
 CITY OF MONTGOMERY,                           )
                                               )
        Defendant.                             )

                                           ORDER

        A pretrial conference in this case is currently set for May 7, 2020. (Doc. 63). The

Center for Disease Control has advised individuals to take precautions in light of the COVID-

19 pandemic and has indicated that the best way to prevent illness is to take affirmative steps

to avoid exposure to the virus. Therefore, this pretrial conference will be held as originally

scheduled via Zoom videoconference.

        No later than five minutes prior to the start of the hearing, the parties shall join the

proceeding by logging into the court’s Zoom meeting room. A member of the undersigned’s

chamber’s staff will email the attorneys for the parties with the meeting ID and password that

must be entered to join the hearing.

        If for some reason a party experiences technical difficulties, that party should seek

direction by calling chambers at (334) 954-3700, but only after first attempting to rejoin the

call.
DONE this 30th day of April, 2020.



                               /s/ Stephen M. Doyle
                               STEPHEN M. DOYLE
                               UNITED STATES MAGISTRATE JUDGE
